COLLET, District Judge.
The defendant’s motion to dismiss is sustained. The action seeks recovery under the Fair Labor Standards Act, 29 U.S.C.A. § 201 et seq., for wages said to be due guards employed during the construction of a group of buildings in the City of St. Louis, Missouri, known collectively as the Small Arms Ammunition Plant, which buildings it is alleged were to be subsequently, after completion, used for the production and manufacture of munitions for small arms “for trade, commerce and transmission from the State of Missouri to. places outside thereof.”
I am unable to bring myself to the conclusion that a guard employed to protect the premises upon which a building is being constructed is “engaged in commerce or in the production of goods for commerce” within the meaning of the Act in question. For that reason, in my judgment, the employees described in the complaint in this cause do not come within the purview of the Act.